             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


BKM, a Minor Child, by and
through Sandy Horn, His
Biological Mother, Custodial
Parent, and Next Friend,

                                           ★
        Plaintiff,
                                           *


             V.                            *               CV 118-094
                                           *


                                           *
LAIRD ENTERPRISES, INC.,
                                           •k


                                           *
        Defendant.




                                     ORDER




     Before       the   Court   is   the        Parties'    joint    stipulation   of

dismissal with prejudice.            (Doc. 18.)            All parties signed the

stipulation.       Upon due consideration, the Court finds dismissal

appropriate       pursuant      to   Federal        Rule     of     Civil   Procedure

41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.     The Clerk is directed to TERMINATE all other motions,

if any, and CLOSE this case.          Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, this /S^ day of January,
2019.



                                                 j. rATOal hale, chief judge
                                                 UNIT^ STATES DISTRICT COURT
                                                 ^OOfHERN DISTRICT OF GEORGIA
